Title: General Orders, 26 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 26th 1776
Parole Detroit.Countersign Springfield.


The Captains, or commanding Officers of the Militia Companies, are to have their pay Abstracts ready by the first of February, in Order for payment: The General having borrowed as much Money, as will answer this purpose, rather than suffer them to return without.
In making up the Pay Abstracts, the following method is to be observed, upon one Side of an entire Sheet of paper is to be the Roll (or names of the Officers and men of the whole company) on the other side (or back of this) is to be the Pay Abstract in the usual form; at the foot of the abstract is to be a deduction of the Money, which has been advanced to any of the Companies, and proof annexed of the Justice of the demand—This being necessary for the General’s satisfaction in drawing the warrants.
The Captains &c., are to be particularly careful, not to charge pay for any of their Men, who have inlisted into any of the Regiments, after such Inlistment took place, as the pay of those men will be drawn by the Colonel of the Regimt they are now in, or respectively belong to—The form of the Oath, and Warrant,

(as it would take too much time to draw the whole at Head Quarters) may be had at the Adjutant General’s Office, for each Captain to copy.
The New Hampshire Militia, are to be allowed (by the Commissary) one penny a Mile coming, and going, in lieu of rations; as this allowance has already been made by the Massachusetts Government to their militia.
Brigadier Genl Thomas, with the three Colonels of his Brigade, now at Roxbury, to wit, Learnard—Bailey—and Ward, are to repair to Head Quarters, to morrow by Eleven OClock, to have the Commissions for those Regiments issued.
